Case: 10-30984 Document: 00511504255 Page: 1 Date Filed: 06/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 9, 2011
                                       No. 10-30984
                                                                            Lyle W. Cayce
                                                                                 Clerk



GULF COAST FACILITIES MANAGEMENT, L.L.C.,

                                                   Plaintiff-Appellant,

versus

BG LNG SERVICES, L.L.C.; BG NORTH AMERICA, L.L.C.;
BG EXPLORATION AMERICA, INCORPORATED,

                                                   Defendants-Appellees.




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-CV-3822




Before GARWOOD, SMITH, and STEWART, Circuit Judges.
PER CURIAM:*


       Gulf Coast Facilities Management, L.L.C. (“Gulf Coast”),was employed by
BG LNG Services, L.L.C. (“BG”) to administer some land owned by BG. Gulf

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30984 Document: 00511504255 Page: 2 Date Filed: 06/09/2011



                                 No. 10-30984

Coast would be responsible for, among other things, negotiating subleases, help-
ing collect rent, evict non-paying sublessees, and provide advice related to BG’s
interests in the area. BG eventually terminated Gulf Coast’s services.
      Gulf Coast sued, alleging breach of an oral agreement and unjust enrich-
ment, seeking to recover fees earned from subleases entered into by BG during
the time it was associated with Gulf Coast. BG moved for summary judgment,
arguing that Louisiana law prohibits an unlicensed entity—such as Gulf Coast
was—from receiving compensation for real estate services. Under the same
theory, BG also sought summary judgment on a counterclaim seeking a return
of the funds Gulf Coast had already received from BG. The district court grant-
ed summary judgment for BG on Gulf Coast’s claims and on BG’s counterclaims
but left the amount of the refund for trial on the merits. BG then voluntarily
dismissed its counterclaim without prejudice.
      Gulf Coast appeals the summary judgment. We have read the briefs and
pertinent portions of the record and have consulted the applicable law and have
heard the arguments of counsel. Because there is no reversible error, the judg-
ment is AFFIRMED.




                                       2